             Case 20-33233 Document 3371 Filed in TXSB on 03/31/21 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   03/31/2021
                                                                      §
    In re:                                                            §      Chapter 11
                                                                      §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                          §      Case No. 20-33233 (DRJ)
                                                                      §
                                       Reorganized Debtors.           §      (Jointly Administered)
                                                                      §

                    ORDER (I) AUTHORIZING AND APPROVING THE PA AG
                          SETTLEMENT ON A FINAL BASIS, AND
                              (II) GRANTING RELATED RELIEF
                                      (Docket No. 3175)
                                                 2
             Upon the motion (the “Motion”) of the above-captioned reorganized debtors (collectively,

the “Reorganized Debtors”) for entry of an order (this “PA AG Settlement Order”), (a) authorizing

and approving the PA AG Settlement on a final basis and (b) granting related relief, all as more

fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of the Reorganized Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Reorganized Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the



1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.

2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
         Case 20-33233 Document 3371 Filed in TXSB on 03/31/21 Page 2 of 2




circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.    The PA AG Settlement is approved on a final basis.

         2.    The Reorganized Debtors hereby are authorized to take all actions necessary to

implement the PA AG Settlement as set forth in Exhibit 2 to the Motion.

         3.    Upon the Reorganized Debtors’ entry into the PA AG Settlement, it shall be binding

on them, their estates, all creditors and parties-in-interest, and on any trustee appointed in these

cases.

         4.    Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

         5.    The Reorganized Debtors are authorized to take all actions necessary to effectuate

the relief granted in this PA AG Settlement Order in accordance with the Motion.

         6.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this PA AG Settlement Order.


   Signed: March 31, 2021.
 Dated: __________, 2021
                                                  DAVID R. JONES
                                                 ____________________________________
                                                  UNITED
                                                 DAVID     STATES BANKRUPTCY JUDGE
                                                       R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE
